Citation Nr: 1009854	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  92-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to July 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In an October 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The reopened claim was then 
remanded for further action by the originating agency.  The 
claim was again remanded by the Board in July 2005 and 
January 2008.  The case has now returned to the Board for 
further appellate action.

In January 2007, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO.  The 
Veteran also testified at a November 1988 hearing at the RO 
before a hearing officer and at a November 1992 Board Central 
Office Hearing before another VLJ.  Transcripts of all the 
hearings are of record.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  Social Security Administration (SSA) 
records received in 2009 include information provided by 
Suzanne Brunelle, Ph.D., in February 2004 that includes the 
statement that the Veteran "clearly cannot work at this 
time" due to her depression, anxiety, and past history of 
suicide attempts.  Therefore, under Roberson, a claim for 
TDIU has been raised and has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  The Board does 
not have jurisdiction over the claim, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran has PTSD due to in-service personal assaults for 
which there is credible supporting evidence.


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  

The Veteran contends that an acquired psychiatric disability, 
specifically PTSD, was incurred as a result of several non-
combat stressors during active duty service.  She has 
reported that she was psychically, emotionally, and sexually 
abused by her husband during active duty, and that she was 
subjected to harassment and humiliation by her superior 
officers because of her gender.  In addition, the Veteran has 
reported two other instances of sexual assault during 
service.   First, that her photography teacher sexually 
propositioned and harassed her, and second, that she was 
sexually assaulted and almost raped outside an enlisted 
mate's club in September 1968.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran was diagnosed with PTSD in January 1999 during a 
private psychiatric examination performed in connection with 
a claim for Social Security benefits.  Additional reports 
from non-VA examiners and treatment providers dated through 
January 2010 contain diagnoses of PTSD, among other 
diagnoses, as late as September 2009.  Also, PTSD was 
included in the Veteran's medical problem list at the Albany 
VA Medical Center (VAMC) in March 2000.  Although the Board 
acknowledges that the record contains several various 
psychiatric diagnoses, including PTSD, and that the Veteran 
has not been examined by VA to determine if she meets the 
diagnostic criteria for PTSD based on an in-service stressor, 
the Board concludes that the evidence of record, particularly 
that specified above, establishes a valid diagnosis of PTSD 
and, therefore, the first element of service connection is 
demonstrated.  

The record also contains medical evidence of a link between 
the Veteran's PTSD symptoms and her reported in-service 
stressors.  The January 1999 report by John Seltenreich, 
Ph.D., for the Social Security Administration, noted above, 
which contains diagnoses including PTSD, references the 
Veteran's reports of severe physical, emotional, and sexual 
abuse by her husband.  Another report by Dr. Seltenreich for 
the Social Security Administration, in October 1999, also 
included a diagnosis of PTSD and referred to the Veteran's 
disturbing recollections about an attempted rape of the 
Veteran in the Navy and domestic violence from her husband.  
Similarly, the Veteran's private treating psychologist, 
Dr. Brunelle, in a September 2009 report states that when the 
Veteran was first assessed in December 1998, she described an 
assault by a coworker in March 1998; Dr. Brunelle added it is 
likely that the Veteran merits the diagnosis of PTSD also 
from her 13-year marriage to a physically and emotionally 
abusive husband.  Dr. Brunelle submitted an additional 
statement dated in January 2010, at the request of the 
Veteran, in which she referred to her September 2009 report 
and stated that the Veteran had since provided further 
details of an attempted rape incident that had occurred 
during military service in 1968, that Dr. Brunelle 
"believe[d] may have been the earliest experience of PTSD 
symptoms."  Thus, although the stressors identified by 
Drs. Seltenreich and Brunelle include both an in-service 
incident (the reported attempted rape) and a post-service 
incident (the March 1998 assault), as well as an abusive 
marriage that began, as reported by the Veteran in her 
October 1981 claim for VA benefits, during service in October 
1968 and continued after service until 1981, the Board 
concludes that the record contains sufficient medical 
evidence of a link between an in-service-stressor and the 
Veteran's PTSD symptoms.

With respect to the third element of service connection for 
PTSD, credible supporting evidence that the claimed in-
service stressors occurred, the Veteran has not reported 
stressors that are related to combat.  In such cases, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  The record must contain corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(4).

Service records do not document any instances of sexual 
assault, physical abuse, or harassment, but the Veteran 
testified in January 2007 that she did not report these 
occurrences as she feared retaliation.  She also testified in 
November 1988 that she was transferred to many different duty 
assignments during service as a kind of punishment from her 
superior officers.  Service personnel records include the 
Veteran's transfer record and document that she was 
frequently moved to different duty stations.  She was 
initially assigned to the recruit training command (women) in 
Bainbridge, Maryland in April 1967.  Thereafter, she was 
transferred to the Naval Air Station in Pensacola, to which 
she reported in July 1967, and at which she apparently 
remained until November 1968.  While at Pensacola, her 
initial assignment was "NATTU" for photographer's mate 
school.  Between September 12 and 25, 1967, she was 
apparently assigned to galley 601 for messman duties, and 
then returned to "NATTU" on September 25.  She reported to 
training squadron 4 on October 6, 1967 and apparently 
remained there until transferred to the commanding officer in 
June 1968.  Thereafter, she was transferred from the Naval 
Air Station in Pensacola to Naval Air Station Whiting Field 
in November 1968 and remained there until she was transferred 
for discharge in July 1969, although she was transferred 
while at Whiting Field between January and July 1969 for a 
temporary 6-month assignment to station supply at Whiting 
Field.  

In addition, the Veteran has consistently testified that she 
underwent treatment for a nervous condition during service 
and was treated with Valium.  Service treatment records 
corroborate that the Veteran was seen for nervousness in 
February 1969 and was prescribed Valium.  The Veteran's 
service treatment records also show numerous treatments for 
physical complaints such as headaches, dizziness, and nausea.  
The Veteran continued to seek treatment for headaches and 
migraines following her discharge from active duty service, 
and in January 1987 was diagnosed with chronic muscle tension 
headaches secondary to anxiety.  A statement by a VA 
psychologist in March 1988 also notes that the Veteran "has 
experienced a somewhat stormy course in terms of her 
psychiatric condition dating back to her time spent in the 
Navy and this may be documented by the number of sick calls 
she experienced in which there was always a functional 
overlay."  The record therefore contains evidence that the 
Veteran's frequent physical complaints and headaches during 
service were manifestations of anxiety without an 
identifiable cause.  See 38 C.F.R. § 3.304(f)(4).  

The record also contains post-service lay and medical 
evidence corroborating the Veteran's reported stressors.  Lay 
statements from the Veteran's parents in August 2003 note 
that the Veteran underwent a personality change following her 
return from active duty service.  While the Veteran was 
previously described as a happy and loving person, she 
returned from service angry and withdrawn.  The Veteran's 
father also wrote in March 1989 that, while the Veteran's 
husband was at sea from May to November 1970, he had been 
called to the Veteran's place of work in June or July 1970 to 
take the Veteran for medical help due to stress, and that she 
had remained withdrawn and uncommunicative until about 
October 1970.  

The Veteran has consistently reported that her suicidal 
gestures were a result of the abuse inflicted by her husband, 
and July 1980 progress notes document a history of marital 
discord and an instance earlier in the month when the Veteran 
was choked and beaten during a fight with her husband, as 
well as list suicidal gestures in June 1978 and November 1979 
precipitated by marital stress and discord.  

Therefore, although the Veteran's service records do not 
specifically document instances of abuse, assault, and 
harassment, the Board finds that the record contains 
sufficient corroborative evidence to establish that the 
claimed in-service stressors occurred.  The weight of the 
evidence is therefore in favor of the claim and service 
connection for PTSD is granted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


